Putnam Equity Spectrum Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 8/30/12, are incorporated by reference into this summary prospectus. Goal Putnam Equity Spectrum Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 22 of the fund’s prospectus and in How to buy shares beginning on pageII-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original imposed on purchases purchase price or Redemption fee (as (as a percentage of redemption proceeds, a percentage of total Share class offering price) whichever is lower) redemption proceeds) Class A 5.75% 1.00%* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00%*** 1.00% Class M 3.50% 0.65%* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees**** (12b-1) fees expenses expenses Class A 0.89% 0.25% 0.41% 1.55% Class B 0.89% 1.00% 0.41% 2.30% Class C 0.89% 1.00% 0.41% 2.30% Class M 0.89% 0.75% 0.41% 2.05% Class R 0.89% 0.50% 0.41% 1.80% Class Y 0.89% N/A 0.41% 1.30% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** Management fees are subject to a performance adjustment. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $724 $1,036 $1,371 $2,314 Class B $733 $1,018 $1,430 $2,448 Class B (no redemption) $233 $718 $1,230 $2,448 Class C $333 $718 $1,230 $2,636 Class C (no redemption) $233 $718 $1,230 $2,636 Class M $551 $970 $1,415 $2,646 Class R $183 $566 $975 $2,116 Class Y $132 $412 $713 $1,568 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 96%. 3 Investments, risks, and performance Investments We invest a majority of the fund’s assets in equity securities of leveraged small and midsize U.S. companies, including both growth and value stocks, that we believe have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). We may also invest in companies of any size and in companies that are not leveraged. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status, which means that the fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified” fund, can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 4 Average annual total returns after sales charges (for periods ending 12/31/11) Since Inception Share class 1 year (5/18/09) Class A before taxes 2.90% 22.47% Class A after taxes on distributions 1.82% 21.43% Class A after taxes on distributions and sale of fund shares 2.59% 19.05% Class B before taxes 3.38% 23.55% Class C before taxes 7.35% 24.37% Class M before taxes 4.81% 22.99% Class R before taxes 8.91% 24.99% Class Y before taxes 9.47% 25.61% S&P 500 Index (no deduction for fees, expenses or taxes) 2.11% 15.53% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. 5 Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager David Glancy, Portfolio Manager, portfolio manager of the fund since 2009 Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. 6 Tax information The fund’s distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from the arrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisor’s website for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 7
